TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00785-CV


                                E. L. and S. L. F., Jr., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
                           NO. D-1-FM-13-005219
          THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellants E.L. and S.L.F., Jr. filed their notices of appeal on December 10, 2014

and December 17, 2014 respectively. The appellate record was complete December 22, 2014,

making appellants’ briefs due January 12, 2015. On January 12, 2015, counsel for S.L.F., Jr.

filed a motion for extension of time to file appellant’s brief. Counsel for E.L. has not yet filed a

motion or otherwise communicated with the Court.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order John

M. Sigman and Lisa Marie Mims to file appellants= briefs no later than February 2, 2015. If the
briefs are not filed by that date, counsel may be required to show cause why they should not be

held in contempt of court.

               It is ordered on January 13, 2015.



Before Justices Puryear, Pemberton and Field